Citation Nr: 0303765	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for entitlement to dependency and indemnity 
compensation.  

2.  Whether there is new and material evidence to reopen a 
claim for entitlement to nonservice-connected death pension 
benefits.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran had active service from December 1973 to November 
1975.  The appellant is the veteran's widow.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

REMAND

The substantive appeal, VA Form 9, dated July 17, 2002, 
reflects that the appellant requested a hearing before the 
Board in Washington, D.C.  However, in a memorandum to the 
RO, dated August 6, 2002, the representative indicated that 
the request was for a hearing to be scheduled at the local VA 
RO before a hearing officer.  In October 2002, the RO 
informed the appellant by letter of the transfer of her case 
to the Board.  The letter includes the notation that she 
would be advised by the Board concerning her request for a 
hearing.  No mention was made in the letter regarding the 
request by the representative for a hearing to be scheduled 
at the local VA RO before a hearing officer.  

The appellant was scheduled by the Board for a hearing before 
the Board on February 13, 2002, but she did not appear for 
the hearing and no reason for the failure to appear has been 
provided.  

It is the judgment of the Board that this matter requires 
further clarification to ensure the appellant due process.  
Therefore, this case is REMANDED to the RO for the following 
action:

The RO should schedule the appellant for 
a hearing the local VA RO before a 
hearing officer, as was requested by the 
representative in the letter dated August 
6, 2002.  

The sole purpose of this REMAND is to afford the appellant 
due process of law.  No action is required of the appellant 
until she receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



___________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


